Citation Nr: 1234921	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to July 19, 2007, and 50 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 10 percent, effective November 15, 2005 (date of claim).  In February 2007, the RO issued a rating decision that increased the rating for PTSD to 30 percent, effective November 15, 2005.  In March 2010, the Board remanded the claim for additional development.  Based on the development, in a November 2010 rating decision, the RO increased the rating for PTSD to 50 percent, effective July 19, 2007.  [An August 2010 rating decision also assigned a 100 percent (temporary total for hospitalization) rating for the period from January 7, 2009 to March 1, 2009, and that period of time is not for consideration herein.]  In a decision issued in August 2011, the Board upheld the "staged" ratings (of 30 percent prior to July 19, 2007, and 50 percent from that date) assigned for the Veteran's PTSD.  He appealed that decision to the Court.  In March 2012, the Court vacated the August 2011 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a February 2012 Joint Motion for Remand (Joint Motion) by the parties.

The record reflects that the Veteran was represented by an attorney before the Court, but that Vietnam Veterans of America continues to represent him in his claim before the Board.

Also as an initial matter, it is noted that in July 2012, the Veteran was advised that he had 90 days to submit additional argument or evidence in support of his appeal before the Board.  In a letter received in August 2012, the Veteran's representative advised that they had been unable to contact the Veteran and therefore requested that the Board continue to hold his case for the remainder of the 90-day period for the Veteran to submit any additional evidence/argument that he might have.  Thereafter, also in August 2012, the Veteran submitted additional evidence (in the form of VA treatment records and a letter from his former private healthcare provider) for which his representative submitted a waiver of initial Agency of Jurisdiction (AOJ) consideration.  Clarification was then sought from the Veteran's representative as to whether the Veteran's claim should continue to be held for the remainder of the 90-day period (from the Board's July 2012 letter).  In September 2012, the Veteran's representative advised that after consulting with the Veteran, there was no additional evidence/argument that they wished to submit at this time, and requested that the Board proceed with the adjudication of his claim.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required. 


REMAND

The Veteran's claim for service connection for PSTD was received on November 11, 2005.  He has been awarded service connection and assigned a 30 percent rating from that date, and a 50 percent rating from July 19, 2007, for that disability.  He contends that his PTSD is more severe than reflected by the ratings assigned, and is entitled to a rating(s) in excess of those assigned.  

In March 2010, the Veteran's claim was remanded for a more contemporaneous VA examination.  Such an examination was conducted in June 2010; however, on the day of the examination, the Veteran appeared as "stuporous, seated in a wheelchair with an oxygen tank, and nonresponsive."  The Veteran's spouse explained to the examiner that he had been in a motorcycle in April 2009, shortly after his discharge from the PTSD Residential Rehabilitation Program (PRRP), and that he had been in a coma for a month followed by 3 weeks of an induced coma and 2 weeks in which he was in a "paralyzed" state.  After asking the Veteran's spouse some questions and making a few general observations about the Veteran's condition during the examination, the examiner stated, "No further exam to assess PTSD or other mental health disorder was able to be conducted, but he appears to be severely impaired from Dementia from a head trauma as reported by his wife."  

In a statement received in October 2010, the Veteran's spouse "protest[ed] the interview process" of the June 2010 VA examination and stated that at the time of that examination, the Veteran's dosage of medication had not been properly adjusted and he therefore was "unable to communicate."  Since then it had been adjusted and he was "communicating more clearly everyday."

In the February 2012 Joint Motion, the parties observed that the October 2010 correspondence indicated that the Veteran's "condition materially changed following the June 2010 examination, which due to [his] then-condition, yielded little, if any, probative information regarding the severity of his PTSD," and noted that "despite evidence that a new examination would likely be more fruitful than the June 2010 examination, no attempt was made to provide [him] with a new examination."  Consequently, it was determined that on remand, the Veteran should be provided with a new examination.

However, additional development to secure for the record relevant treatment records must be completed prior to the scheduling of a new VA examination.  A close review of the record shows that records related to the Veteran's April 2009 motorcycle accident and resulting hospitalization/treatment (during the period for consideration) have not yet been associated with the record.  Furthermore, updated records of the Veteran's VA treatment for psychiatric disability also have bearing on the instant claim, and must be secured.  A review of Virtual VA found that an October 2011 rating decision, determined the Veteran was not competent to handle the disbursement of his funds.  The rating decision in which the finding of incompetency was proposed (i.e., the August 16, 2011 rating decision) is not associated with the Veteran's record; the records that were the basis for such determination are likely to contain pertinent information.  See also Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied).
Notably, development for any pertinent private treatment records will require the Veteran's (or his fiduciary's) cooperation (providing releases).  He is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim shall [emphasis added] be considered abandoned.  38 C.F.R. § 3.158 (a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for psychiatric disability since November 2005, and to provide all releases necessary for VA to secure records of and (and all) such private treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, to specifically include all records pertaining to evaluation/treatment for mental function impairment  related to his April 2009 motorcycle accident (to include from the resulting hospitalization and follow-up care).  

The RO should also specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for psychiatric disability since June 2009. 

2. 	After the development sought above is completed, the RO should arrange for the Veteran to be examined by a psychiatrist to assess the severity of the Veteran's PTSD for the entire appeal period (i.e., from November 15, 2005 to the present).  The Veteran's entire record, to include the claims file with this remand and any records in Virtual VA (but not otherwise associated with the record) and the criteria for rating PTSD must be made available to, and reviewed by, the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Please identify all symptoms (and associated impairment of function) of the Veteran's PTSD prior to July 19, 2007, and indicate the presence or absence of the symptoms in the criteria for ratings in excess of 30 percent for such disability.  If a symptom is noted to be present, the examiner should comment on its severity and frequency.

(b) Please identify all symptoms (and associated impairment of function) of the Veteran's PTSD from July 19, 2007, and indicate the presence or absence of the symptoms in the criteria for ratings in excess of 50 percent for such disability.  If a symptom is noted to be present, the examiner should comment on its severity and frequency.

(c) Please opine as to whether there are (and identify) any distinct periods between November 15, 2005 and the present during which there was an exacerbation or remission of symptoms.

(d) Please indicate whether any symptom shown is due to a coexisting (and nonservice-connected) psychiatric disability and/or to trauma sustained in an April 2009 motorcycle accident, and is distinct from symptoms related to the service-connected PSTD.  If so, the symptom, its etiology, and associated impairment (e.g., co-existing psychiatric disability/or motorcycle accident) should be identified, and any related impairment of function should be described in detail.  

(e) Please opine whether or not the various GAF scores assigned throughout are consistent with disability and/or impairment of function due to PTSD symptoms contemporaneously shown, alone (vs. encompassing any impairment due to symptoms distinctly resulting from co-existing mental disability of separate etiology).   

The examiner must explain the rationale for all opinions, (and if any opinion sought cannot be offered, explain why that is so).

3. 	The RO should ensure that the development sought is completed and then re-adjudicate the matter of the "staged" ratings assigned for the Veteran's service-connected PTSD (under 38 C.F.R. § 3.158(a) if the records sought are not received).  If the benefit sought remains denied (or is dismissed under 38 C.F.R. § 3.158(a), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

